Citation Nr: 1003260	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee, effective June 9, 2008, to 
include whether a reduction in rating from 10 percent to 0 
percent, effective June 30, 2006, was proper.

2.  Entitlement to an evaluation in excess of 0 percent for 
instability of the right knee with chronic anterior cruciate 
ligament tear to include whether a reduction in rating from 
10 percent to 0 percent, effective June 30, 2006, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 
to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the Veteran's disability ratings for 
instability of the knees from 10 percent to 0 percent, 
effective June 30, 2006.  The Veteran testified at an RO 
hearing in June 2008.  In October 2008, the RO granted an 
increased rating of 20 percent for instability of the left 
knee, effective June 9, 2008.

The Veteran also appealed a denial of a total disability 
rating based on individual unemployability (TDIU); however, 
this benefit was granted by the RO in October 2008.  Thus, 
there remains no issue of fact or law with respect to the 
claim for a TDIU.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

In November 2009, prior to the promulgation of a decision, 
the Veteran submitted a written statement that he wished to 
withdraw his appeal.




CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to entitlement to an evaluation in excess of 20 
percent for instability of the left knee, effective June 9, 
2008, to include whether a reduction in rating from 10 
percent to 0 percent, effective June 30, 2006, was proper, 
the Board does not have jurisdiction to consider the claim 
and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  Because the appellant has withdrawn his appeal with 
respect to entitlement to evaluation in excess of 0 percent 
for instability of the right knee with chronic anterior 
cruciate ligament tear to include whether a reduction in 
rating from 10 percent to 0 percent, effective June 30, 2006, 
was proper, the Board does not have jurisdiction to consider 
the claim and it is dismissed. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a written statement that he wished to 
withdraw his appeal.  A Substantive Appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.

As the Veteran has withdrawn his appeal with respect to the 
claims for entitlement to an evaluation in excess of 20 
percent for instability of the left knee, effective June 9, 
2008, to include whether a reduction in rating from 10 
percent to 0 percent, effective June 30, 2006, was proper, 
and entitlement to an evaluation in excess of 0 percent for 
instability of the right knee with chronic anterior cruciate 
ligament tear to include whether a reduction in rating from 
10 percent to 0 percent, effective June 30, 2006, was proper, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction and these issues are dismissed.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee, effective June 9, 2008, to 
include whether a reduction in rating from 10 percent to 0 
percent, effective June 30, 2006, was proper is dismissed.

Entitlement to an evaluation in excess of 0 percent for 
instability of the right knee with chronic anterior cruciate 
ligament tear to include whether a reduction in rating from 
10 percent to 0 percent, effective June 30, 2006, was proper 
is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


